In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                      Filed: May 18, 2017

* * * * * * * * * *                      *   * *
ANDEA OWENS-BACHMANN,                          *                 UNPUBLISHED
                                               *
                Petitioner,                    *                 No. 16-1720V
                                               *
v.                                             *                 Special Master Gowen
                                               *
SECRETARY OF HEALTH                            *                 Petitioner’s Motion for Dismissal;
AND HUMAN SERVICES,                            *                 Influenza (“Flu”) Vaccination;
                                               *                 Chronic Inflammatory
                Respondent.                    *                 Demyelinating Polyneuropathy
*    * * *      * * * *         *    *   *   * *                 (CIDP)

Danielle Strait, Maglio Christopher and Toale (WA), Seattle, WA, for petitioner.
Ryan Pyles, United States Department of Justice, Washington, DC for respondent.

                                              DECISION1

        On December 30, 2016, Andrea Owens-Bachmann (“petitioner”) filed a petition pursuant
to the National Vaccine Injury Compensation Program.2 Petitioner alleged that she suffered
from Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”) as a result of an influenza
(“flu”) vaccine received on October 9, 2013. Petition at 1-2.

        On May 16, 2017, petitioner filed a motion for a decision dismissing her petition.
Petitioner’s Motion (ECF No. 12). The motion provided that “[a]n investigation of the facts and
available science supporting her case has demonstrated to Petitioner that she will be unable to
prove that she is entitled to compensation in the Vaccine Program.” Petitioner’s Motion at ¶ 1.
Petitioner understands that a decision by the special master dismissing her petitioner will result
in a judgment against her, which will end all her rights in the Vaccine Program. Id. at ¶ 3.
Petitioner intends to protect her rights to file a civil action in the future. Id. at ¶ 5.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.
         To receive compensation under the Program, petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by the vaccination.
See §§ 13(a)(1)(A) and 11(c)(1). An examination of the records did not uncover any evidence
that petitioner suffered a “Table Injury.” Further, the record does not contain any persuasive
evidence indicating that petitioner’s injury was caused by the flu vaccine she received on
October 9, 2013. As the undersigned noted during the initial status conference, even the most
liberal reading of the medical records would set the onset date of petitioner’s injuries more than
110 days after she received the influenza vaccination on October 9, 2013, which is too far
removed in time for a sufficient cause-in-fact analysis.

        Under the Vaccine Act, petitioner may not be given a Program award based on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 13(a)(1). In this case, because the medical records are
insufficient to establish entitlement to compensation, a medical opinion must be offered in
support. However, petitioners have not filed an expert report.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that she suffered a “Table Injury” or that the injuries were “actually caused”
by the October 9, 2013, flu vaccine. Thus, this case is dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                                             /Thomas L. Gowen
                                                             Thomas L. Gowen
                                                             Special Master